UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ROBERT ELTON STOTTS, a/k/a Sugarbear,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:95-cr-00049-RBS-7)


Submitted:   December 21, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Elton Stotts, Appellant Pro Se. Charles Philip Rosenberg,
United States Attorney, Alexandria, Virginia; Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Elton Stotts appeals the district court’s order

denying his motion filed under 18 U.S.C. § 3582(c)(2) (2000).                        In

criminal cases, a defendant must file his notice of appeal within

ten days of the entry of judgment.               Fed. R. App. P. 4(b)(1)(A);

United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)

(holding that § 3582 proceeding is criminal in nature and ten-day

appeal period applies and collecting cases adopting rule). With or

without a motion, the district court may grant an extension of up

to thirty days to file a notice of appeal upon a showing of

excusable neglect or good cause.           Fed. R. App. P. 4(b)(4); United
States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).                         These time

periods are mandatory and jurisdictional.

              The   district    court    entered       its    order      denying    the

§ 3582(c)(2) motion on May 8, 2006.                The ten-day appeal period

expired on May 22, 2006.            See Fed. R. App. P. 26(a)(2).                 Stotts

filed   his    notice   of     appeal,    at    the    earliest,      on     June   23,

2006—outside both the ten-day appeal period and the thirty-day
excusable     neglect   period,       which     expired      on   June      21,   2006.

Therefore, Stotts’ notice of appeal was not timely filed.

              Accordingly,     we    dismiss     the      appeal      for    lack    of

jurisdiction. We dispense with oral argument because the facts and




                                        - 2 -
legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -